Stevens, J.
{dissenting). For the reasons stated in the following opinion, prepared by Mr. Justice Crownhart *605prior to his death, I respectfully dissent from the decision of the majority of the court.
There is no substantial dispute in the evidence. The commission found that applicant was notified on a Saturday afternoon that at the end of that day his services would no longer be needed. He continued to work until about six o’clock that day. That evening he turned over the keys to the building in which he had been employed. He was not paid until the following Monday morning. On Monday morning there was some conversation as to his desire to get his overalls and tools which he had used while working for the respondents, which were still at the place of his employment. It does not appear that any objection was raised to applicant’s returning to the place where he had been employed for the purpose of obtaining his personal belongings. Applicant returned to the building in which he had been employed, the same afternoon to get his property. While there for that purpose, he fell on the stairway and sustained an injury to his foot. The commission found that the applicant, at the time of his injury, was performing service growing out of and incidental to his employment, within the meaning of that provision of the workmen’s compensation law. The commission held that after termination of actual work an employee has a reasonable time within which to remove from the premises upon which he has been employed personal property, tools, or equipment which have been used by him in connection with his work.
Every compensation case cited in the opinion recognizes that notice of the discharge of an employee does not necessarily operate to terminate the status of employer and employee. The employer may take a reasonable time to settle up with his employee; he may require the employee to go to a distant place, according to custom, to get his pay, or, as in the instant case, to come back the next work day for his pay, or to bring in records in his possession. Such things are all *606implied in the ordinary contract of hire. On the other hand, the employee has reciprocal rights. He has a reasonable time within which to settle with his employer. If he has tools or other things belonging to his employer, he has a reasonable time in which to turn them back to the employer. If he has tools or clothing left in his place of employment, he has a reasonable time within which to remove them. These are incidents implied in the contract of employment by force of a universal custom, of which we should take judicial knowledge.
Here, when the appellant surrendered the keys and the possession of his place of employment, it was closed for the night. He was not paid that day, and was required to return for his pay-check on Monday. There can be no question but that he acted within a reasonable time when he returned to get his property on Monday.
This case seems to indicate a tendency to turn from the liberal construction heretofore given the compensation act, back toward the hard-and-fast rules of the common-law tort action. “A study of the cases that have arisen under the workmen’s compensation acts of the various states discloses that courts did not at first fully appreciate the fundamental change wrought by the adoption of these acts. In the earlier cases there was a tendency to construe these laws in the light of the rules that were applied in the old common-law tort action, which it was the purpose of these acts to replace, just as the common-law lawyers and judges, who interpreted our Code of 1856, read into it the technical rules of the old procedure which it was the purpose of the Code to supersede. American courts, however, soon came to appreciate that the workmen’s compensation act is not a mere substitute for common-law liability for tort. This court was one of the first to declare that ‘the liability of the employer under the compensation act rests upon an entirely different basis than that of hig liability at common law,’ Anderson v. Miller *607Scrap Iron Co. 169 Wis. 106, 117, 170 N. W. 275, 279, 171 N. W. 935.” Val Blatz Brewing Co. v. Industrial Comm., ante, p. 474, 230 N. W. 622.
The liberal construction given this act, in order to carry out its beneficent purpose, is illustrated by those cases in which this court held that the act covered a workman asleep in his bunk in the night time, Holt L. Co. v. Industrial Comm. 168 Wis. 381, 170 N. W. 366; lohn H. Kaiser L. Co. v. Industrial Comm. 181 Wis. 513, 195 N. W. 329; a teacher testing students for a basketball team, Milwaukee v. Industrial Comm. 160 Wis. 238, 151 N. W. 247; an employee who, after leaving his employment for the day, turned back to help extinguish a fire discovered on his employer’s premises, Belle City M. I. Co. v. Rowland, 170 Wis. 293, 174 N. W. 899; an employee who goes to the relief of a fellow employee, contrary to instructions, Frint Motor Car Co. v. Industrial Comm. 168 Wis. 436, 170 N. W. 285; one injured while going after a drink of water, Widell Co. v. Industrial Comm. 180 Wis. 179, 192 N. W. 449; one going to relieve a call of nature, Milwaukee Western F. Co. v. Industrial Comm. 159 Wis. 635, 150 N. W. 998; one eating his lunch according to custom on the premises of the employer, Racine Rubber Co. v. Industrial Comm. 165 Wis. 600, 162 N. W. 664; a highway employee returning to his work by a short-cut instead of using the usual way, Monroe County v. Industrial Comm. 184 Wis. 32, 198 N. W. 597; a highway employee being transported from work by his employer, Rock County v. Industrial Comm. 185 Wis. 134, 200 N. W. 657; an employee eating ice cream at the invitation of a janitor where the employee was temporarily employed, Vilter Mfg. Co. v. Industrial Comm. 192 Wis. 362, 212 N. W. 641; an employee engaged in making a box for his tools used in his work, Kimberly-Clark Co. v. Industrial Comm. 187 Wis. 53, 203 N. W. 737. The status extends beyond the regular hours of employment and to premises *608other than those where the employee was required to work. Milwaukee v. Althoff, 156 Wis. 68, 145 N. W. 238; Milwaukee v. Industrial Comm. 185 Wis. 311, 201 N. W. 240; L. R. A. 1916 A, 327.
The fundamental principle that was applied in all these cases is that an employee is entitled to compensation for any injury caused by a hazard that arises out of and is incidental to the status of employer and employee created by the contract of employment. The appellant was subjected to the hazard that caused his injury solely because of his status as an employee. It was the fact that he was an employee that led him to take his tools and working clothes to the premises of his employer. It was the fact that he was an employee that made it necessary for him to return to his employer’s premises in order to secure his property. The removal of his working clothes and tools from the premises was just as essential to end his status as an employee as was the payment of his wages. In either case I believe it should be held that the status continues until he has been paid his wages and has had a reasonable opportunity to remove his personal belongings, taken to his employer’s premises in order that he might there use them for the purpose of promoting the business of his employer.
In these respects this court has again and again announced the policy of the law to endow the workers with new rights, not available to them under the common law, and to give them broad and comprehensive relief against industrial accidents. In carrying out the policy of the law this court has from time to time given a most liberal interpretation to the compensation act in order that its humane intendments shall not fail. To hold that the status created by the employment is terminated before the employee has a reasonable opportunity after notice of discharge to get his personal belongings seems to me to be a reversal of the policy of the law as it has been interpreted heretofore by this court, and by other courts under similar acts. To so hold would seem to retrace *609the progress which has been made in the liberal interpretation of the compensation act, by substituting a strict interpretation of the rights created by the existence of the status which is contrary to the custom and practice of employers and employees.
I am authorized to say that Mr. Justice Fritz joins in this dissent.